Citation Nr: 1449007	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  90-44 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye condition, including refractive error.

2.  Entitlement to an initial compensable disability rating for allergic rhinitis/sinusitis.

3.  Entitlement to an effective date earlier than October 24, 1994, for an award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a compensable evaluation for nicotine dependence.

5.  Entitlement to service connection for chronic obstructive pulmonary disease.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Byron Rhodes, Attorney


WITNESS AT HEARINGS ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served as a member of the Arkansas National Guard from January 1969 to October 1983, consisting of numerous periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This case originally came to the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In a November 1989 rating decision the RO, in pertinent part, denied service connection for an eye condition including conjunctivitis.  This disability was later recharacterized as an eye disability to include conjunctivitis and refractive error.  In February 2014, the RO granted service connection for conjunctivitis.  Therefore, there remains no case or controversy with respect to that particular component of this claim.  However, the service connection claim for other eye disability, including especially refractive error, is still on appeal and therefore will be decided in this decision.


In June 2002, the RO, in pertinent part, granted service connection for allergic rhinitis/sinusitis and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from September 20, 1994.

The RO, in pertinent part, granted entitlement to a TDIU in March 2004, retroactively effective from December 19, 2002.  In a February 2014 rating decision, an earlier effective date for the TDIU of October 24, 1994 was assigned.  The Veteran argues that the effective date for this award should be even earlier.

The Veteran testified before numerous Decision Review Officers (DROs) at the RO in Little Rock, Arkansas.  The Veteran also testified at hearings at the RO before a Veterans Law Judge (VLJ) of the Board in November 2003(regarding, among other issues no longer on appeal, the service connection claim for refractive error of the eyes, increased rating for allergic rhinitis and sinusitis, and entitlement to a TDIU) and August 2010 (regarding the initial rating claim for allergic rhinitis).  The transcripts of those hearings have been associated with the claims file so they may be considered along with the other evidence.  In January 2008, the Board sent the Veteran a letter informing him that the VLJ who had presided over the November 2003 Board hearing was no longer employed at the Board, since having retired, and that, as a result, he had the right to an additional hearing before another VLJ who would issue the final decision in his appeal.  In February 2008, in response, the Board received correspondence from the Veteran in which he declined this opportunity for an additional Board hearing.  See 38 C.F.R. § 20.707.

This case has been the subject of several remands by the Board and an Order and a Revised Order by the United States Court of Appeals for Veterans Claims (Court), specifically with respect to the service connection claim for an eye disability, but primarily focusing on the issue of conjunctivitis (which, as mentioned, since has been conceded to be a service-connected disability).  The extensive appellate course has been described in detail in a July 2000 Board decision (since vacated by the April 2001 and July 2001 Court orders) and in October 2001 and October 2002 Board remands.  The history reported in those Board remands will not be repeated here, except as has been already indicated.

The most recent Board remand in October 2013 indicated that a clarification of the Veteran's eye disability should be made regarding the conjunctivitis disability and that he should be given the opportunity to sign release forms for additional information concerning his allergic rhinitis.  The TDIU claim was remanded as inextricably intertwined with the other claims on appeal.  The Board finds that there has been compliance - certainly substantial compliance - with its remand directives, as the Veteran was given the opportunity to submit a signed release to obtain any additional treatment records and another VA medical opinion was provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  This case therefore is ripe for further appellate review, at least as concerning some of the claims.

As for the issues of entitlement to a compensable evaluation for nicotine dependence, and service connection for chronic obstructive pulmonary disease, bronchitis, and emphysema, the RO denied these claims in a December 2010 rating decision.  In December 2011, so right about a year later, the Veteran's previous representative filed a timely Notice of Disagreement (NOD) in response to the denial of these claims.  There is no record of any Statement of the Case (SOC) being issued regarding these claims, however; therefore, they are addressed in the REMAND portion of this decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's refractive error is a congenital disability, which was not subject to superimposed injury or disease in service or aggravated by his service.

2.  The symptoms associated with the Veteran's allergic rhinitis include watery eyes, nasal congestion, posterior nasal drainage, snoring, clear runny nose, itchy soft palate, ears, and nose, sneezing, headache, crusting,  and hoarseness; without a history of surgery for sinusitis, incapacitating episodes, nonincapacitating episodes numbering three or more a year, nor objective findings of sinusitis on 
x-ray or CT examination; and it was medically determined that the Veteran does not presently have sinusitis; the Veteran also has no nasal obstruction, permanent hypertrophy of the nasal turbinates, or nasal polyps. 

3.  The Veteran did not meet the schedular criteria for a TDIU, nor was he shown to be unemployable as a result of his service-connected disabilities, prior to October 24, 1994.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an eye disability, including especially refractive error, are not met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for a rating of 10 percent, but not higher, effective as of September 20, 1994, for the service-connected allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DCs 6514-6522 (2014). 

3.  The criteria are not met, however, for an effective date earlier than October 24, 1994, for the TDIU on a schedular or extra-schedular basis.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in October 2001, October 2003, and May 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, for the increased rating claim for allergic rhinitis.  The Veteran was notified that he should submit evidence demonstrating the effect that worsening of sinusitis, and allergic rhinitis disabilities had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his conditions affect his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The May 2010 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, May 2010 letter satisfied VA's duty to notify.  

The October 2001 letter addressed the service connection claim for an eye disability, but the Veteran was not provided with notice of the criteria for assigning disability ratings and effective dates regarding his service connection claim for refractive error of the eye, or with a notice letter addressing his claim for a TDIU.  The Board finds that the Veteran is not prejudiced by this deficiency, however, based on the fact that the Veteran has actual knowledge of the criteria for substantiating a claim for a TDIU both on a schedular and extraschedular basis, as demonstrated by his testimony and assertions made throughout the appeal with respect to his entitlement to an extraschedular TDIU.  The Veteran also is represented; and his representative is presumed to know the law and to have shared any pertinent information with the Veteran.  Regarding the service connection claim for refractive error, this matter is denied.  Thus, any criteria for substantiating an effective date and disability rating is rendered moot with respect to that claim.

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records, private treatment records, and Social Security Administration (SSA) disability records.  The RO also has provided him with multiple VA examinations.  The examination reports adequately address all the necessary criteria for rating the claims.

The Veteran was afforded multiple RO hearings and two hearings before Veterans Law Judges (VLJs) in November 2003 and August 2010, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran, who was represented by an attorney, acknowledged that the increased rating claim, TDIU, and service connection claim were on appeal and provided testimony regarding the present severity of his disabilities.   The DROs and VLJs did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The DROs and VLJs asked specific questions, however, directed at identifying the criteria for an increased rating.  The DROs and VLJs did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and present symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearings.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection for Refractive Error

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Veteran's service treatment records show the Veteran suffered a corneal abrasion in 1978.  On examination in February 2013, the VA examiner found that the Veteran's abrasion in 1978 healed and did not cause any refractive error.  

The evidence does not establish that the refractive error is related directly to the Veteran's military service or proximately to a service-connected disability.

Service connection is not warranted for the Veteran's diagnosed condition of refractive error.  Congenital or developmental defects, to specifically include refractive error, are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Carpenter v. Brown , 8 Vet. App. 240, 243 (1995). 

However, if the congenital or development defect was subject to superimposed injury or disease, the resultant disability might be service-connected.  VAOPGCPREC 82-90 (July 18, 1990).  A congenital disease (as opposed to a defect) can be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Id. 

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Id.

There is no medical evidence that the Veteran's refractive error was subject to superimposed injury or disease in service or that it was aggravated by his service.  The February 2013 VA examiner determined that the corneal abrasion in 1978 did not result in the refractive error, as the abrasion healed.  

For these reasons, the Veteran's claim for service connection an eye disability, to include refractive error, cannot be granted.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Initial Rating for Allergic Rhinitis

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the back disability, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, such as for the increased rating claims for sinusitis, right ankle disability, and allergic rhinitis, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The RO granted service connection for allergic rhinitis in June 2002 assigning a 0 percent rating, effective September 20, 1994, under 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6514-6522.  

Under 38 C.F.R. § 4.97, DC 6522 (2014), allergic rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic rhinitis with polyps warrants a 30 percent rating.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31  (2014).

Under the General Rating Formula for Sinusitis (DCs 6510 through 6514), a 0 percent rating is assigned for sinusitis that is detected by x-ray only.

A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

An October 1995 private treatment record notes complaints of congestion, sneezing, headaches, runny nose, itchy nose, clear mucus, posterior nasal drainage, and coughing.  A CT scan of the paranasal sinuses was negative.  It was noted on a letter in November 1995 that the finding of an absence of frontal sinuses was considered a variant of normal and that some individuals were simply born with the absence of frontal sinuses that never developed.  Treatment records in December 1995 and February 1996 also show complaints of nose bleed and frontal sinus pressure in the morning, which usually resolved.  A November 1996 private treatment record notes that the Veteran had been on immunotherapy for the last year for allergic rhinitis.  He continued to have a moderate amount of symptoms with nasal stuffiness, posterior nasal drainage, and runny nose.

A December 2000 private treatment record notes continued complaints of posterior nasal drainage and congestion.  The Veteran was taking Claritin D and Hytrin; it was recommended that he take Claritin D, Zyrtec, and Flonase nasal spray.  The impression was perennial allergic rhinitis.

The Veteran underwent VA examination in January 2002.  The examiner commented that the Veteran's nose exhibited a mildly deviated septum; his nasal mucosa appeared to be within normal limits; it was not boggy or erythematous.  The examiner noted that previous CT examination of the sinuses had shown an absence of frontal sinuses and no evidence of active or chronic disease.  It was noted that this happened in people with a strong history of allergic rhinitis but that it also occurred in a certain percentage of normal patients.  The examiner noted that the Veteran had a history of being treated with over-the-counter antihistamines, prescription antihistamines, and nasal steroids.

A January 2003 private treatment record notes that the nasal mucosa was a bit boggy with clear watery exudate.  It was noted that there were no obstructions and that the symptoms of morning stuffiness, posterior nasal drainage, and congestion were about the same over the last year.

A November 2003 VA examination report shows complaints of nasal congestion, post nasal discharge, and frequent bouts of sneezing, and sometimes coughing and frontal headaches.  He had about three to four episodes per month on average and used over-the-counter Dimetapp.  He had undergone allergy desensitization; his other treatment for his allergic rhinitis had been Zyrtec and over-the-counter Claritin.  He had received antibiotics for sinusitis.  It was noted that he had undergone a CT scan of the sinuses in 1996, which was interpreted as normal with the exception of a congenital absence of his frontal sinuses.  The impression was allergic rhinitis and rule out sinusitis.  Subsequent x-ray examination in November 2003 showed normal sinuses with nonpneumonization of the frontal sinuses.

A June 2005 private treatment record shows a diagnosis of chronic rhinosinusitis.  On physical examination no polyps were present.  The Veteran complained of difficulty breathing and congestion at night.  He was recommended to take Astelin nasal spray and dexamethasone.

In October 2008 a VA examination report shows an impression of allergic rhinitis with no evidence of sinusitis on examination.  It also was noted that the Veteran's private allergy doctor had conducted a CT scan of the sinuses in 2006 and found no significant sinusitis.  His symptoms were primarily nasal and chest mucus or congestion in his sinuses and chest with drainage.  Palpation of the sinuses elicited no tenderness.  He had been treated with Flonase, Singulair, Loratidine or Claritin, or Claritin D.

A March 2010 private treatment record notes complaints of watery eyes, nasal congestion, posterior nasal drainage, snoring, watery runny nose, and throat clearing.  He had been using Singulair and over the counter Claritin.  Ear, nose, and throat examination noted posterior nasal draining, clear runny nose, itchy soft palate, sneezing, headache, nasal congestion, and hoarseness.

The Veteran testified at the August 2010 Board hearing that his symptoms associated with his allergic rhinitis included mucous, crusting, ears itching, nose itching, throat itching, and watery burning eyes.  See August 2010 Board hearing transcript, p. 37.  He noted no headaches associated with his allergic rhinitis.  Id. at 38.  He also indicated that he had congestion and that if he did not take his daily prescription medication he would not be able to breath.  See id. at 39.

A February 2013 VA examination report indicates only a diagnosis of rhinitis and not sinusitis.  X-rays of the sinuses were normal.  There was not greater than 50 percent obstruction of nasal passages, complete obstruction on one side, permanent hypertrophy of the nasal turbinates, or nasal polyps due to the rhinitis.  

The Veteran's symptoms included a history of complex nasal stuffiness, occasional blood tinged mucus, and sore throat.  His present symptoms were nasal itching, congestion, and headache with occasional blood-tinged mucus.  He only required Singulair prescription and rarely a nasal spray (Astelin).  The impression was allergic rhinitis only requiring Singulair.  There was no evidence of sinusitis.  The nasal examination and sinus x-ray showed no signs of active disease.  The examiner's opinion was that the severity of the Veteran's allergic rhinitis was mild.

The record shows a history of chronic allergic rhinitis and rhinosinusitis.  See e.g., November 2000 private medical statement; June 2005 private treatment record.  However, more recent medical records only indicate evidence of allergic rhinitis with no diagnosis of sinusitis.  See e.g., October 2008 and February 2013 VA examination reports.  It is not clear that the previous diagnoses of sinusitis were based on x-ray examination showing the disability.  CT scan of the sinuses as early as 1995 was negative.  The VA examiner in October 2008 noted that the history of sinusitis diagnosed in the military in 1969 was probably an allergic condition; or might have represented sinusitis but there was no significant history of purulent sinusitis.  Given, however, that sinusitis has been diagnosed within the appeals period, i.e., since September 20, 1994, the rating criteria for sinusitis will be considered.  See generally McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a present disability "...is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.").
 
The record does not show any evidence of polyps or nasal obstruction as a result of the allergic rhinitis.  See e.g., June 2005 private treatment record; February 2013 VA examination report.  Thus, a compensable rating under 38 C.F.R. § 4.97, DC 6522 is not warranted.

Regarding the history of sinusitis, while it is not entirely clear which of the Veteran's prescription medications are considered antibiotics, there is no evidence of incapacitating episodes, i.e., doctor-prescribed bedrest.  As for whether there is evidence of three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, which is required for a 10 percent rating, the Veteran testified at the August 2010 Board hearing that he did not have any headaches; but noted on examination in February 2013 that he did have headaches.  Previous treatment records also refer to headaches, though some of these complaints were attributed to other disabilities.  The Veteran's symptoms also include crusting, as the Veteran testified at the Board hearing.  While the medical evidence does not clearly show how many episodes per year the Veteran has of these symptoms, the Board resolves all doubt in the Veteran's favor that it is at least three to six times per year.  Therefore, a 10 percent rating is warranted for the Veteran's allergic rhinitis (under the rating criteria for sinusitis) for the entire appeals period.  See 38 C.F.R. § 4.97, DC 6514.

The next higher 30 percent rating is not warranted, as there is no medical evidence that clearly shows more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As noted above, there is conflicting information from the Veteran as to whether he even experiences headaches related to his allergic rhinitis.  He has previously complained of severe headaches associated with his glaucoma.  See e.g., September 2008 VA ophthalmology note; October 2008 VA examination report.  On examination in February 2013 his symptoms associated with his allergic rhinitis were found to be mild with no history of purulent discharge.  Also the Board would like to again point out that the clinical evidence dated in 1995 and since 2008 does not even show that the Veteran has sinusitis, but rather only allergic rhinitis.  Therefore, the medical evidence does not support the next higher rating of 30 percent under the regulations evaluating sinusitis.

The Veteran is competent to report symptoms associated with his allergic rhinitis, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his allergic rhinitis and his views are of little probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the sinuses and nose.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the evidence supports the assignment of a 10 percent rating for the Veteran's allergic rhinitis, but not higher, for the entire appeals period, i.e., since September 20, 1994.  To the extent that any further increase is denied, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.

IV.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 


The symptoms associated with the Veteran's allergic rhinitis (i.e., watery eyes, nasal congestion, posterior nasal drainage, snoring, clear runny nose, itchy soft palate, ears, and nose, sneezing, headache, crusting, and hoarseness) are addressed by the 10 percent rating assigned.  The 10 percent rating under the General Rating Formula for Sinusitis contemplates symptoms such as three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and the 0 percent rating under DC 6522 is appropriate for the allergic rhinitis as the evidence does not show any polyps or sufficient nasal obstruction to warrant a compensable rating.  

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

V.  Entitlement to an Earlier Effective Date for the TDIU

As already noted, the RO, in pertinent part, granted entitlement to a TDIU in March 2004, effective December 19, 2002.  In a February 2014 rating decision, an earlier effective date for the TDIU of October 24, 1994 was assigned, based on the Veteran meeting the schedular requirements for a TDIU as of that date, per 38 C.F.R. § 4.16(a).  He argues that the effective date for this award should be even earlier, as early as 1983, so back to just after his military service ended in October 1983.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In addressing his assertion of entitlement to an earlier effective date for his TDIU, however, one must consider that his TDIU claim did not so much emanate from his claim for an increased rating for underlying disability as it did from his even earlier claim for service connection for this underlying disability.  So, ultimately, the Board has to consider the effective date rules as they pertain to claims for service connection, not just instead as they concern claims for higher ratings for disabilities that already have been deemed service connected.

In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(a) (2014).  An effective date for such an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2014). 


Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2014).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Turning now to the facts of this particular case, the Veteran's representative filed an informal claim for a TDIU on October 28, 1994.  The Veteran is actually in receipt of an effective date slightly earlier than that of October 24, 1994, for his TDIU.  

Prior to October 24, 1994, the Veteran's service-connected disabilities were:  hemorrhoids with perirectal abscess and fissures, 10 percent, effective March 20, 1989, and 20 percent, effective April 26, 1991; allergic conjunctivitis, 10 percent, effective June 1, 1989; prolapsed rectum, 30 percent, effective June 13, 1991; and (per this Board decision) allergic rhinitis, 10 percent, effective September 20, 1994.  

If the hemorrhoids and prolapsed rectum are considered as one, collective disability under 38 C.F.R. § 4.16(a), this would be a 40 percent rating, combining with the 10 percent rating for allergic conjunctivitis and 10 percent rating for allergic rhinitis to be a total rating of 60 percent, effective April 26, 1991.  See 38 C.F.R. § 4.25.  Based on these ratings, the Veteran did not meet the schedular criteria for a TDIU prior to October 24, 1994 (i.e., one disability shall be rated as 40 percent, with additional disabilities combining to 70 percent or more).  See 38 C.F.R. § 4.16(a).

The record also does not show that the Veteran was rendered unemployable as a result of his service-connected disabilities prior to October 24, 1994, to otherwise warrant extra-schedular TDIU consideration under the special provisions of § 4.16(b).  The record shows that he has not worked since his separation from military service in October 1983, at which time he was found physically unfit for retention.  He has been in receipt of Social Security Administration (SSA) disability benefits primarily for his degenerative disc disease and secondary diagnosis of lumbar sprain with disability onset of December 1983.  He is service connected for disabilities of the cervical and lumbar spines, but only as of May 1997.  Thus, even though he was arguably rendered unemployable due to his cervical and lumbar spine disabilities as early as 1983, these were not service-connected disabilities until May 1997, which is after the effective date already assigned for his TDIU.

The Veteran was not shown to be unemployable as a result of his hemorrhoids, prolapsed rectum, allergic rhinitis, or his allergic conjunctivitis prior to October 24, 1994.  His personnel records show that he had experience as a cook, repairman parts specialist, and helicopter repairman; so a work history involving labor that is either manual or requiring standing.  The medical records prior to October 24, 1994 indicate treatment for his hemorrhoids, prolapsed rectum, allergic rhinitis, and allergic conjunctivitis, which would affect any employment abilities, as contemplated by the rating criteria.  However, there is no medical evidence that his service-connected disabilities alone prevented the Veteran from working prior to October 24, 1994.  An April 2002 VA medical opinion notes that the Veteran's sinusitis and rhinitis did not contribute to his inability to work.  An April 2003 VA examination report notes that the Veteran reported having an eighth-grade education.  It was the examiner's opinion that the Veteran's combined medical problems including emphysema, low back pain, gastroesophageal reflux disease, and his service-connected disability would impair his ability to perform a job that required extensive physical activity.  November 2003 and October 2008 VA examination reports also note that the Veteran had not worked since his discharge from service due to problems with his cervical and lumbar discs.

The RO referred the case for the Director of Compensation and Pension to indicate whether the Veteran was unemployable due to service-connected disabilities prior to the previous effective date for TDIU in December 2002, on an extraschedular basis.  In June 2013, the Director issued an opinion that based on review of the evidence, the Veteran was not unemployed or unemployable due to his service-connected disabilities prior to December 19, 2002 under 38 C.F.R. § 4.16(b).  The opinion is not directly related to the issue presently before the Board of entitlement to a TDIU prior to October 24, 1994 on an extraschedular basis; also there is no rationale or analysis provided to support the opinion.  Nonetheless, the rest of the medical evidence does not show any indication that the Veteran was unemployable as a result of his hemorrhoids, prolapsed rectum, allergic rhinitis, or allergic conjunctivitis prior to October 24, 1994.  While the SSA administrative decision mentioned the Veteran's history of surgery for hemorrhoids, the primary focus of the decision was based on other disabilities rendering him unemployable including severe degenerative disc disease of the cervical spine and lumbar spine, and his history fracture to the cervical spine.  See June 1992 SSA decision.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities prior to October 24, 1994 did not preclude him from securing and following a substantially gainful occupation.  The Veteran has an eighth grade education and work experience in the military as a cook, repairman parts specialist, and helicopter repairman.  Each VA examiner who addressed the matter did not determine that the Veteran was incapable of gainful employment solely due to his service-connected disabilities prior to October 24, 1994.  In conjunction with medical problems including the cervical and low back disabilities, emphysema, and gastroesophageal reflux disease, the Veteran's employability may be further impaired.  However, those disabilities were not service-connected prior to October 24, 1994, and nonservice-connected disabilities are not for consideration in this analysis.  To the extent the hemorrhoids, prolapsed rectum, allergic rhinitis, or his allergic conjunctivitis affected the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  

Therefore entitlement to a TDIU did not arise until he met the schedular requirement for a TDIU as of October 24, 1994.  See 38 C.F.R. § 4.16(a)(b).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an eye condition, including refractive error, is denied.

Entitlement to an initial rating of 10 percent, but no higher, for allergic rhinitis/sinusitis is granted, effective September 20, 1994, subject to the rules governing the payment of monetary benefits.

Entitlement to an effective date earlier than October 24, 1994, for the award of the TDIU is denied.


REMAND

In December 2010, the RO, in pertinent part, denied entitlement to a compensable evaluation for nicotine dependence, and service connection for chronic obstructive pulmonary disease (COPD), bronchitis, and emphysema.  In December 2011, so a year later, the Veteran's previous representative filed a timely NOD concerning the denials of these claims.  There is no record available to the Board in the claims file, however, either the physical or electronic portion of it (Virtual VA or VBMS) indicating the RO has issued an SOC or supplemental SOC (SSOC) addressing these additional claims.  In this circumstance the appropriate disposition is to remand, rather than merely refer, these claims. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following action:

Provide the Veteran and his representative an SOC addressing the denial of his additional claims of entitlement to a compensable evaluation for his nicotine dependence and service connection for COPD, bronchitis, and emphysema.  This SOC must include all relevant statutes and regulations pertaining to these claims and provide the required reasons or bases they were denied.  The Veteran also must be advised of the time limit in which he may file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these additional claims to the Board.  See 38 C.F.R. §§ 20.200, 20.302(b).  Thereafter, if an appeal has been perfected, these claims should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


